BICKETT, Chief Justice.
W. W. Kimball Company, a corporation, appellant, sued W. W. Newman, appellee, in the county court, for a balance of principal of $175, plus interest and attorney’s fees, alleg*1119ed to be due under a note or contract for tbe purchase of a piano, and for the foreclosure of á chattel mortgage lien upon a piano, alleged to be of the present value of $300.
Newman’s defense to the debt was that the piano delivered to him was a secondhand one, instead of a new one as contemplated, that he had paid more than the piano was worth, and that the note and mortgage should be canceled.
The jury found upon special issués that the piano was a secondhand one and that tlie amount due under the contract was nothing. And the court accordingly rendered judgment denying any recovery to the plaintiff. But these findings are contrary to the overwhelming weight and preponderance of the evidence, and are clearly erroneous.
The judgment is therefore reversed, and the cause remanded.